
	
		II
		Calendar No. 641
		110th CONGRESS
		2d Session
		S. 1247
		[Report No. 110–289]
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Lieberman (for
			 himself and Mr. Dodd) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Weir Farm National Historic Site
		  Establishment Act of 1990 to limit the development of any property acquired by
		  the Secretary of the Interior for the development of visitor and administrative
		  facilities for the Weir Farm National Historic Site, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Weir Farm National Historic Site
			 Amendment Act.
		2.Development of
			 property for Weir Farm National Historic SiteSection 4(d) of the Weir Farm National
			 Historic Site Establishment Act of 1990 (16 U.S.C. 461 note; Public Law
			 101–485) is amended—
			(1)in paragraph
			 (1)(B), by striking contiguous to and all that follows through
			 the period at the end and inserting located in Fairfield County,
			 Connecticut.;
			(2)by striking
			 paragraph (2) and inserting the following:
				
					(2)Development of
				acquired property
						(A)Limitation
				relating to developmentExcept as provided in subparagraph (B),
				to ensure that any property acquired by the Secretary under paragraph (1)(A)
				conforms to the natural and undeveloped landscape of the property described in
				subsection (b), the Secretary shall limit, to the maximum extent practicable,
				the development of any property acquired by the Secretary under paragraph
				(1)(A).
						(B)ExceptionThe
				limitation relating to the development of property described in subparagraph
				(A) shall not—
							(i)prohibit the
				Secretary from acquiring any property under paragraph (1)(A) that, on the date
				on which the Secretary acquires the property, is developed in a manner that
				does not conform to the natural and undeveloped landscape of the property
				described in subsection (b); or
							(ii)require the
				Secretary to take any action to ensure that any property described in clause
				(i) that is acquired by the Secretary under paragraph (1)(A) conforms to the
				natural and undeveloped landscape of the property described in subsection
				(b).
							;
				and
			(3)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking the appropriate
			 zoning authority and all that follows through Wilton,
			 Connecticut, and inserting the local governmental entity that,
			 in accordance with applicable State law, has jurisdiction over any property
			 acquired under paragraph (1)(A).
			
	
		1.Short titleThis Act may be cited as the
			 Weir Farm National Historic Site
			 Amendment Act.
		2.Location of visitor and
			 administrative facilities for Weir Farm National Historic SiteSection 4(d) of the Weir Farm National
			 Historic Site Establishment Act of 1990 (16 U.S.C. 461 note) is
			 amended—
			(1)in paragraph (1)(B), by
			 striking contiguous to and all that follows and inserting
			 within Fairfield County.;
			(2)by amending paragraph (2)
			 to read as follows:
				
					(2)Development
						(A)Maintaining natural
				characterThe Secretary shall keep development of the property
				acquired under paragraph (1) to a minimum so that the character of the acquired
				property will be similar to the natural and undeveloped landscape of the
				property described in subsection (b).
						(B)Treatment of previously
				developed propertyNothing in subparagraph (A) shall either
				prevent the Secretary from acquiring property under paragraph (1) that, prior
				to the Secretary’s acquisition, was developed in a manner inconsistent with
				subparagraph (A), or require the Secretary to remediate such previously
				developed property to reflect the natural character described in subparagraph
				(A).
						;
				and
			(3)in paragraph (3), in the
			 matter preceding subparagraph (A), by striking the appropriate zoning
			 authority and all that follows through Wilton,
			 Connecticut, and inserting the local governmental entity that,
			 in accordance with applicable State law, has jurisdiction over any property
			 acquired under paragraph (1)(A).
			Amend the title so as to read:
	 A bill to amend the Weir Farm National Historic Site Establishment Act
	 of 1990, and for other purposes..
	
		April 10, 2008
		Reported with an amendment and an amendment to the
		  title
	
